COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH

NO. 2-07-390-CV



IN RE SHARTA SANDERS, DEMETRI 	RELATORS

ANASTASIADIS, AND OFFICE OF THE 

TEXAS ATTORNEY GENERAL	

------------

ORIGINAL PROCEEDING

------------

MEMORANDUM OPINION
(footnote: 1)
------------

The court has considered relators’ petition for writ of mandamus and is of the opinion that relief should be denied.  Accordingly, relators’ petition for writ of mandamus is denied.

Relators shall pay all costs of this original proceeding, for which let execution issue.



PER CURIAM





PANEL B:  MCCOY, LIVINGSTON, and WALKER, JJ.



DELIVERED:  December 13, 2007

FOOTNOTES
1:See
 
Tex. R. App. P. 47.4.